               Case 2:20-cv-01569-RSL Document 8 Filed 12/16/20 Page 1 of 4




                                                                         HON. ROBERT S. LASNIK
 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   KARLENE K. PETITT,                                CASE NO. 2:20-cv-1569 RSL

 9                                        Plaintiff,   DEFENDANT AIR LINE PILOTS
                                                       ASSOCIATION’S MOTION TO
10                                                     MODIFY SCHEDULING ORDER
        v.                                             AND CONSOLIDATE CASES
11
     AIR LINE PILOTS ASSOCIATION,                      NOTE ON MOTION CALENDAR:
12
                                                       January 4, 2021
13                                        Defendant.

14

15                            INTRODUCTION AND RELIEF SOUGHT

16           Defendant Air Line Pilots Association (“ALPA”) respectfully moves to modify the

17   Court’s Order of December 9, 2020 (Dkt. 7) (“Scheduling Order”) and to consolidate the instant,

18   second-filed action with earlier, very similar litigation filed by pro se Plaintiff Karlene Petitt

19   against ALPA. As outlined below, ALPA requested Plaintiff’s agreement to the relief sought

20   here but Plaintiff disagrees with much of it. The basis for these requests, and the requested

21   modifications, are as follows.

22                                    PROCEDURAL BACKGROUND

23           There are two similar cases involving the Parties pending before this Court. Both cases

24   concern Plaintiff’s allegations that ALPA breached its duty of fair representation (“DFR”) to her,

25   while Plaintiff adds a claim in the instant case (the “DFR/Title VII Case”) that ALPA violated

26   Title VII of the Civil Rights Act of 1964.

27
     MOTION TO MODIFY SCHEDULING ORDER AND
     CONSOLIDATE CASES – 1
     CASE NO. 2:20-cv-1569 RSL
                 Case 2:20-cv-01569-RSL Document 8 Filed 12/16/20 Page 2 of 4




 1          1.      The DFR case

 2          Plaintiff filed her Complaint in the DFR Case on July 13, 2020, and filed an Amended

 3   Complaint on August 10, 2020. It asserts that ALPA breached its DFR to her based on similar

 4   allegations as those in the subsequently-filed DFR/Title VII Case. ALPA moved to dismiss the

 5   DFR Case and briefing on that motion was completed on December 9, 2020.

 6          On September 25, 2020, the Court granted the Parties’ joint motion in the DFR Case to

 7   vacate all deadlines for the Rule 26(f) conferences and reports and the Rule 26(a)(1) initial

 8   disclosures (Dkt. 13 in Case No. 2:120-cv-01093-RSL). That Order directed the Parties to confer

 9   concerning the schedule for the DFR Case within 14 days of the issuance of the Court’s ruling on

10   ALPA’s Motion to Dismiss and to file a proposed revised scheduling motion/report to the Court

11   within seven days thereafter.

12          2.      The Instant DFR/Title VII case

13          Plaintiff filed the instant case on October 23, 2020, and it was transferred to Judge Lasnik

14   on December 3, 2020 (Dkt. 6). The Complaint and process have not yet been served in the

15   instant case. Counsel for ALPA entered a Notice of Appearance on December 2, 2020, which

16   expressly preserved all objections as to improper service and jurisdiction. See Lewellen v.

17   Morley, 909 F.2d 1073, 1077 (7th Cir. 1990) (“filing of ‘appearance form’ does not relieve

18   plaintiff from executing proper service of process upon defendants”); Hudson v. Christian, 1994
19   WL 315471, at *1 (D.C. Cir. 1994) (“Appellant’s assertion that counsel’s entry of appearance in

20   this court constitutes service on appellee is without merit.”); Kiro v. Moore, 229 F.R.D. 228,

21   230-31 (D.N.M. 2005) (similar). See also Benny v. Pipes, 799 F.2d 489, 492-93 (9th Cir. 1986)

22   (defendants’ motions to extend time to file answer to suit did not constitute general appearance

23   or waive requirement for valid service of process).

24          Plaintiff has requested that ALPA waive service of the Complaint in the instant case and

25   made the latest such request on December 16, 2020. ALPA has not agreed to waive service

26   because it believes that this case should be consolidated with Case No. 2:20-cv-1093-RSL,
27
     MOTION TO MODIFY SCHEDULING ORDER AND
     CONSOLIDATE CASES – 2
     CASE NO. 2:20-cv-1569 RSL
               Case 2:20-cv-01569-RSL Document 8 Filed 12/16/20 Page 3 of 4




 1   discussed below (the “DFR Case”), which would obviate the need for service and forestall the

 2   automatic, subsequently-triggered deadlines.

 3          On December 9, 2020, the Court issued the Scheduling Order in the instant case setting

 4   forth the following deadlines: Rule 26(f) Conference by December 23, 2020; Initial Disclosures

 5   pursuant to Rule 26(a)(1) on December 30, 2020; and Combined Joint Status Report and

 6   Discovery Plan Required by Rules 26(f) and Local Rule 26(f) by January 6, 2021.

 7                                            ARGUMENT

 8          In light of the foregoing, ALPA respectfully submits that proceeding here in a similar

 9   manner as in the DFR Case -- postponing the foregoing conference, report, and initial disclosures

10   -- will most efficiently advance this litigation while minimizing costs and burdens on the Parties.

11   See Introduction to Civil Rules of United States District Court for the Western District of

12   Washington, at 1 (directing parties to consider “limiting discovery and phasing discovery and

13   motions to bring on for early resolution potentially dispositive issues”). On December 16, 2020,

14   Plaintiff expressed her agreement to “extend the scheduling order regarding the Title VII case

15   until the motion to dismiss the DFR is resolved.” In any event, given the absence of service of

16   process on ALPA in the instant case, there is no basis to proceed with the scheduled disclosures

17   and conferences.

18          ALPA also respectfully requests that the Court consolidate the DFR Case and the instant
19   case, with Plaintiff filing a new, amended complaint in the consolidated case that covers all of

20   her claims. The factual allegations in the lengthy (50+ pages) complaints in the two cases are

21   materially identical, with Plaintiff seeking to interject new claims in her opposition to ALPA’s

22   motion to dismiss the DFR Case. See Dkt. 22 in Case No. 2:20-cv-01093-RSL (ALPA’s Reply

23   Brief in the DFR Case), at 3-4, 7, 8, 9, 12. Consolidating the two cases (along with the filing of

24   a consolidated, amended complaint by Plaintiff) will allow the Court to resolve all of Plaintiff’s

25   claims in a single proceeding. In contrast, and as matters presently stand, the Court would be

26   addressing the fully-briefed motion to dismiss in the DFR Case and then (if that motion is
27   granted), a similar motion in the Title VII case, followed by a potentially amended complaint (in
     MOTION TO MODIFY SCHEDULING ORDER AND
     CONSOLIDATE CASES – 3
     CASE NO. 2:20-cv-1569 RSL
                   Case 2:20-cv-01569-RSL Document 8 Filed 12/16/20 Page 4 of 4




 1   one or both of these cases or in a consolidated case) that adds the apparent claims made in

 2   Plaintiff’s opposition to ALPA’s motion to dismiss the DFR Case.

 3           Plaintiff previously expressed agreement to consolidate the cases, writing in her

 4   November 20 opposition to ALPA’s motion to dismiss her Amended Complaint in the DFR

 5   Case: “Plaintiff requests the leave of this court to incorporate the gender-specific allegation

 6   contained in her Title VII action into this DFR litigation, and/or that the Court consolidate the

 7   Title VII action with the instant lawsuit.” Dkt. 19 in Case No. 2:120-cv-01093-RSL, at 15.

 8   However, Plaintiff since has taken a different position, most recently writing to ALPA counsel

 9   on December 16: “I do not agree to your motion to combine the cases.” (emphasis in original)

10           In sum, ALPA respectfully requests that the Court order as follows: (a) ALPA need not

11   file any response to the Complaint in the instant case except as set forth pursuant to the order

12   resulting from the Parties’ conference set forth in paragraph (d) below; (b) all deadlines for the

13   Rule 26(f) conferences and reports and Rule 26(a)(1) initial disclosures be vacated in the instant

14   case; (c) the consolidation of the instant case with the DFR Case and that Plaintiff file an

15   amended complaint in the consolidated case on or before February 1, 2021; and (d) the Parties to

16   confer with respect to a Scheduling Order within 14 days of the filing of the amended complaint

17   in the consolidated action and to file a proposed schedule with the Court within seven days

18   thereafter.
19           All of the foregoing new proposed deadlines and orders are set forth in the accompanying

20   draft order.

21           RESPECTFULLY SUBMITTED this 16th day of December 2020.

22                                                s/Dmitri Iglitzin
23                                                Dmitri Iglitzin, WSBA No. 17673
                                                  BARNARD IGLITZIN & LAVITT LLP
24                                                18 W Mercer St, Suite 400
                                                  Seattle, WA 98119
25                                                (206) 257-6003
                                                  (206) 257-6038
26                                                iglitzin@workerlaw.com
27                                                Attorneys for Air Line Pilots Association

     MOTION TO MODIFY SCHEDULING ORDER AND
     CONSOLIDATE CASES – 4
     CASE NO. 2:20-cv-1569 RSL
